[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION DE: THE PLAINTIFF'S MOTION FOR ARTICULATION
Part A
1. The plaintiff's motion for contempt was addressed and ruled on from the bench. The written memorandum disposed of the defendant's motion for modification.
2. All of the issues raised in (A) through (G) were ruled on orally from the bench. No further articulation is necessary.
Part B
1. The parents cannot contract away the child's independent right to support, Guille v. Guille, 196 Conn. 260, and the guidelines are mandatory, Favrow v. Vargas, 231 Conn. 1. CT Page 771
2. The financial affidavits that were entered at the time of the dissolution of marriage were computer document (#114) for the plaintiff and computer document (#115) for the defendant. The court does not find the "immediately post-divorce financials". The court's decision is based on the entire evidentiary record, not just the financial affidavits.
The modification is based on the circumstances existing at the time. If and when circumstances should again change, another hearing may be in order. The plaintiff's definition of "temporary ownership" is speculative.
HARRIGAN, J.